Citation Nr: 9926251	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-17 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for right knee medial 
meniscectomy with arthritis and chondromalacia, currently 
rated as 20 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel



INTRODUCTION

The veteran's active military service extended from May 1972 
to August 1978 and from January 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied increased 
ratings for the veteran's service connected knee disorders.


REMAND

In August 1999, the veteran filed a statement in support of 
claim, VA Form 21-4138.  On this form the veteran requested 
that the claim be returned to the Regional Office so that the 
veteran could have a hearing before a member of the Board of 
Veterans' Appeals at the RO (Travel Board Hearing).  The 
veteran should be scheduled for the Travel Board Hearing that 
he has requested.  

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board.  The RO should contact the veteran 
at his last known address of record and 
provide notice of the hearing.  

After the veteran has been given an opportunity to appear at 
a Travel Board Hearing, the claims folder shall be returned 
to this Board for further appellate review.  No action is 
required by the veteran until he receives further notice.  
The purpose of this remand is to comply with the governing 
adjudicative procedures. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issue on appeal will be postponed until 
the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


